Case 3:19-cv-01384-MMH-JBT Document 35 Filed 06/02/20 Page 1 of 3 PageID 142



                             UNITED STATES DISTRICT COURT
                              MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

                                       IN ADMIRALTY

   IN THE MATTER OF THE:
                                                Case No. 3:19-cv-1384-J-34JBT
   Complaint and Petition of AINEO
   CORPORATION, and its stockholder,
   ROBERT K. WILSON, as owners
   and/or owners pro hac vice of Vessel
   2019 Chaparral Suncoast 230, HIN
   FGBW0119H819, including her
   engines, gear, tackle, appurtenances,
   furniture, etc., for Exoneration from
   and/or Limitation of Liability,

         Petitioners.


                                           ORDER

         THIS CAUSE is before the Court on the Report and Recommendation (Dkt. No. 27;

   Report) entered by the Honorable Joel B. Toomey, United States Magistrate Judge, on

   May 13, 2020. In the Report, Judge Toomey recommends that Petitioners’ Motion to

   Dismiss and/or to Strike Claimant Warren’s Claim and Demand for Jury Trial (Dkt. No. 14;

   Motion) be granted to the extent that Claimant’s demand for jury trial be stricken with

   prejudice, claimant’s unseaworthiness claim be dismissed with prejudice, Claimant’s

   negligence claim be dismissed without prejudice, and that Claimant be given an opportunity

   to file a properly pleaded negligence claim. See Report at 2, 6. To date, no objections to

   the Report have been filed, and the time for doing so has passed. However, on May 28,

   2020, Claimant filed Claimant, Linda Warren’s, Amended Complaint (Dkt. No. 31;

   Amended Complaint). Although Claimant did not seek leave of Court before filing the

   Amended Complaint, it appears that Claimant is attempting to comply with Judge Toomey’s
Case 3:19-cv-01384-MMH-JBT Document 35 Filed 06/02/20 Page 2 of 3 PageID 143




   recommended resolution in the Report. Thus, the Court will treat the filing of the Amended

   Complaint as notice of Claimant’s non-objection to the Report.

          The Court “may accept, reject, or modify, in whole or in part, the findings or

   recommendations made by the magistrate judge.” 28 U.S.C. § 636(b). If no specific

   objections to findings of facts are filed, the district court is not required to conduct a de

   novo review of those findings. See Garvey v. Vaughn, 993 F.2d 776, 779 n.9 (11th Cir.

   1993); see also 28 U.S.C. § 636(b)(1). However, the district court must review legal

   conclusions de novo. See Cooper-Houston v. S. Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994);

   United States v. Rice, No. 2:07-mc-8-FtM-29SPC, 2007 WL 1428615, at * 1 (M.D. Fla. May

   14, 2007).

          Upon independent review of the file and for the reasons stated in the Magistrate

   Judge’s Report, the Court will accept and adopt the legal and factual conclusions

   recommended by the Magistrate Judge. Accordingly, it is hereby

          ORDERED:

          1. The Report and Recommendation (Dkt. No. 27) is ADOPTED as the opinion of

             the Court.

          2. Petitioners’ Motion to Dismiss and/or to Strike Claimant Warren’s Claim and

             Demand for Jury Trial (Dkt. No. 14) is GRANTED to the following extent:

                 a. Claimant’s demand for jury trial is STRICKEN with prejudice;

                 b. Claimant’s unseaworthiness claim is DISMISSED with prejudice;

                 c. Claimant’s negligence claim is DISMISSED without prejudice.

          3. Otherwise, the Motion is DENIED.



                                                2
Case 3:19-cv-01384-MMH-JBT Document 35 Filed 06/02/20 Page 3 of 3 PageID 144




         4. Claimant, Linda Warren’s, Amended Complaint (Dkt. No. 31) is deemed properly

            filed.

         DONE AND ORDERED at Jacksonville, Florida, this 2nd day of June, 2020.




   ja

   Copies to:

   Counsel of Record




                                            3
